BROWN, District Judge.
At about 6 p. m. of May 4, 1897, shortly after the discharge of the steamship Roman Prince had begun at the Atlantic Docks, a fire broke out in the steamship’s middle hatch among some bales of wool and liquorice. The libelants’ tug Defiance, attracted by the smoke, arrived alongside about five minutes after the fire broke out; her aid was asked by the ship’s officers, and her pump and hose were immediately applied to the fire; first, through the middle hatch, and a few minutes afterwards, through a small side hatch, down which the deck hand Le Fontaine went with the hose, at some peril to himself and at the cost of some burns. The steamship’s donkey pump and hose, as I must find upon the evidence, were also used from the first. Upon .signal to the fire department of Brooklyn, several engines arrived about 10 or 15 minutes after the fire broke out; but at that time it was nearly under control, and no flames were then visible, in consequence of the previous service of the pumps of the steamship and of the Defiance combined. Pumping was continued for some time afterwards to extinguish the smoldering fire; and so successful was the result, that the entire damage amounted to only about $1,200.
The chief elements of merit in this case are (1) the great promptness of the tug in rendering assistance; (2) the close application of her hose where most needed, by going down the small hatch; and (3) the success in preventing any large damage from a fire, which if not immediately checked, would probably have caused a far greater loss. The aid obtainable from the fire department, however, and its appearance on the scene, in force, only a few minutes after the arrival of the Defiance, must prevent any large award. Upon all the circumstances, I think an allowance should be made to the Defiance of $300; of which $50 should go to the master, $50 to Be Fon-taine, who took the hose down the hatch, and $50 to the rest of the crew in proportion to their wages; the residue, to the owners. Decree accordingly with costs.